DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered.
Regarding the 103 prior art rejection of independent claim 1, Applicant argued that AKTA in view of Jovanovich fails to teach (emphasized underlined portion follows; see Applicant remarks for full statement) wherein the fluid channels comprise a direct shape following a line having no branches or forks between a start point of the line and an end point of the line, the direct shape being configured to avoid dead, stationary, or stagnant legs. More particularly, Applicant argued that while the Office Action asserts that primary reference AKTA does not have the branches for forks, the Office Action does not establish that the branches or forks would still be absent in the modification by secondary reference Jovanovich to integrate and form primary reference ATKA’s body as a monolithic fluidic circuit with valves and channels. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. See also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). In the present case it is the Examiner’s position that modifying AKTA’s fluid channels to be defined within a body of a coupling valve assembly does not require changing AKTA’s fluid channels to further include new branches and forks, and commonsensically an ordinary artisan would not be motivated to so add Applicant’s argued new branches and forks thereby change the fluid flow and controls thereof as well as introducing unwanted dead, stationary, and stagnant legs.
Further regarding the 103 prior art rejection of independent claim 1, Applicant argued that ATKA does not provide any guidance as to whether branches for forks are to be avoided or not and that the absence of description is not the same as the description of the absence.  However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, ATKA’s fluidic circuit lack of branches and forks in ATKA’s fluid channels (fluid channels connecting the Membrane valves) is sufficient for an ordinary artisan to commonsensically retain fluid channels not forking and branching in the aforementioned modification and not to needlessly introduce unwanted dead, stationary, and stagnant legs.
Even further regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that the modification is based on (Examiner added emphasis) replacement of all tubes of the AKTA device with the single microfluidic device of Jovanovich. However, it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case while the AKTA device as a whole is macroscopic, Jovanovich’s device is also as a whole macroscopic (see e.g., [0083] “4 inch diameter”, which Examiner notes is about 12.5 inches squared). The Examiner further notes that Jovanovich’s “micro” channels can have diameters of 5000 microns ([0156] “5000”) which the Examiner notes is 5 millimeters which is larger than AKTA’s “macro” device channel tubing of about 3 millimeters section 3.1.1 of Handbook “i.d. 2.9mm”). The Examiner respectfully concludes that Applicant’s arguments pertaining to size are not persuasive, and that only ordinary skill in the art is required to likewise form/etch channels in AKTA’s macroscopic device.
Yet further regarding the 103 prior art obviousness rejections, Applicant argued that the proposed modification to modify ATKApilot's channels as monolithic to the valve assembly would impermissibly change the principle of operation. MPEP 2143.01(VI) states “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”, see also In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). In the present case, it is the Examiner’s position that the combination would still be able to perform the operation of automated liquid chromatography, and whereas the modification would affect the recommended facilitation of sanitization compliance, the issue would be mitigated by the absence of contaminable tubes and the need to so replace such disposable parts. Further, secondary reference Jovanovich is insensitive to contamination and dead volumes ([0105] “low dead volumes” and “the disclosure herein provides methods and the ability to create complex micro-, nano-, and pico-fluidic circuits on chips, and allows the implementation of virtually any reaction or assay onto a chip. In general, this technology can be at least substantially insensitive to variations in solution ionic strength and surface contamination, and does not require applied electric fields”), and there does not appear to be a substantial reason for concern that modification to include the monolithic channel design of Jovanovich would introduce insurmountable contamination issues affecting the operability. See also additional tangential analysis provided in the interview summary.
Applicant further argued with respect to the above that the prior art rejection is erroneous because ATKA’s device would no longer have replaceable tubing. However, as noted above, the rationale for replacing said tubing component is addressed above, emphasizing the insensitivity to contamination and therefore not insurmountably affecting operability. Additionally, the Examiner notes that not having to replace tubing is an advantage in the combination, saving time and costs.
Also regarding the 103 prior are obviousness rejections, Applicant argued that the Examiner did not establish that the facts underlying the case law pertaining to forming in one piece an article which has been formerly been formed in two pieces and put together is sufficiently similar to the present facts of the combination, and Applicant further argued that relying on monolithically forming the multiple pieces of the housing and the channels together as monolithic (one piece) is improper because it is not combining multiple tubes into a single tube  In the present case, Jovanovich provides insight, understanding, and expectations for providing a monolithic structure with channels instead of several parts (hoses, clamps/fittings, etc. rigidly secured together to the valve assembly), and the use of the prior art taught one-piece construction would be of ordinary engineering skill having at least the advantages as put forth by Jovanovich. See also conclusion in Final Office Action dated 06/30/2022 providing additional pertinent art demonstrating the ordinary skill of making integral channels, as well as the additional pertinent prior art in the Conclusion hereof demonstrating the ordinary skill of interchanging hoses and cavities for fluidic channels. The Examiner is therefore not persuaded that there is insufficient establishment of facts pertaining to the ordinary skill in monolithic channel design. 
For all of the above reasons as well as those put forth in the previous Office actions, the Examiner remains unpersuaded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over General Electric’s ÄKTApilot as factually supported by previously cited non-patent literature (NPL) Instrument Handbook (hereinafter “AKTA”) in view of previously cited Jovanovich et al (US 20100165784 A1; hereafter “Jovanovich”).


    PNG
    media_image1.png
    494
    645
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    453
    786
    media_image2.png
    Greyscale

Regarding independent claim 1,
 
 AKTA teaches a valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) for a chromatography apparatus (AKTApilot) (section 1.2. “chromatography system”), the valve unit comprising: 
a fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4; noting that Samples 1-4  are inlet through to 2, whereas A1-A4 & B1-B4 are inlet through to 1 in liquid flow path) configured to receive an input fluid, 
a fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) configured to provide an output fluid, 
a first pair (pair of ports for Column 1) of fluid ports configured to be coupled to a first column (Column 1), a second pair (pair of ports for Column 2) of fluid ports configured to be coupled to a second column (Column 2) (Columns 1 & 2 shown between Column valves V6 & V7 with respective ports each in fig. 5-6), 
a coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) configured to direct fluid between a selection of the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4), the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9), the first pair (pair of ports for Column 1) of fluid ports and the second pair (pair of ports for Column 2) of fluid ports in response to one or more control signals (section 1.2.1 “UNICORN'" control system controls and supervises the AKTApilot chromatography system”), 
wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to direct fluid using a selection of membrane valves (Membrane valves) coupled by fluid channels comprised in a body of the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) (see section 1.3, subsection “Membrane valves”),
wherein the fluid channels (fluid channels connecting the Membrane valves) comprise a direct shape following a line having no branches or forks between a start point of the line and an end point of the line, the direct shape being configured to avoid dead, stationary, or stagnant legs (fluid channels are inclusive of lines starting/ending at valves and having neither branches or forks therebetween; see figs. 1-1, 5-2, & 5-6). 
AKTA does not teach wherein the fluid channels are defined within a body of the coupling valve assembly.
However:
The Examiner respectfully notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to define fluidic channels integrally within a fluidic assembly body.
Furthermore, Jovanovich teaches wherein channels are defined in the body of an assembly (bold for emphasis: [0085] “In the case of devices comprising diaphragm valves, a monolithic device comprises a single actuation layer (e.g., elastic layer) functioning as a diaphragm for a plurality of valves. In certain embodiments, one actuation channel can operate a plurality of valves on a monolithic device, e.g., valves in different fluidic circuits. This allows parallel activation of many fluidic circuits. Monolithic devices can have dense arrays of microfluidic circuits. These circuits function with high reliability, in part because the channels in each circuit are fabricated simultaneously on a single substrate, rather than being made independently and assembled together”; Title “INSTRUMENT WITH MICROFLUIDIC CHIP”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate and form primary reference ATKA’s body as a monolithic fluidic circuit—as supported by Jovanovich’s monolithic fluidic device with valves and channels—thereby providing the expected advantages of being highly reliable as well as saving time by avoiding independent manufacture and assembly. The Examiner additionally notes with regards to the combination that avoiding unnecessary dead, stationary, or stagnant legs is a commonsensical advantage, and that an ordinary artisan before the effective filing date of the claimed invention would have found it obvious to not unnecessarily add forks and branches in the combination. See also extensive analysis provided in the response to arguments.

Regarding claim 2, which depends on claim 1,
 
 AKTA teaches wherein the first pair (pair of ports for Column 1) of fluid ports comprises a first fluid port (first fluid port of Column 1) configured to be coupled to a top part (top part of Column 1) of the first column (Column 1) and a second fluid port (second fluid port of Column 1) configured to be coupled to a bottom part (bottom part of Column 1) of the first column (Column 1), wherein the second pair (pair of ports for Column 2) of fluid ports comprises a third fluid port (third fluid port of Column 2) configured to be coupled to a top part (top part of Column 2) of the second column (Column 2) and a fourth fluid port (fourth fluid port of Column 2) configured to be coupled to a bottom part (bottom part of Column 2) of the second column (Column 2) (see fig. 5-6, showing the respective top & bottom ports for the two columns). 


    PNG
    media_image3.png
    226
    654
    media_image3.png
    Greyscale

Regarding claim 3, which depends on claim 2,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured, in response to a first control signal (control via UNICORN control system), to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1) and to couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 4, which depends on claim 2,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a second control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2) and to couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure).

Regarding claim 5, which depends on claim 2,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a third control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the second fluid port (second fluid port of Column 1) and to couple the first fluid port (first fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure).

Regarding claim 6, which depends on claim 2,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a fourth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fourth fluid port (fourth fluid port of Column 2) and to couple the third fluid port (third fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 7, which depends on claim 2,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a fifth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1), couple the second fluid port (second fluid port of Column 1) to the third fluid port (third fluid port of Column 2), and couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 8, which depends on claim 2,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a sixth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2), couple the fourth fluid port (fourth fluid port of Column 2) to the first fluid port (first fluid port of Column 1), and couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 9, which depends on claim 1,
  
AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a seventh control signal (control via UNICORN control system), an eighth control signal (control via UNICORN control system) or a ninth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 10, which depends on claim 1,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) further comprises a waste fluid port (Waste F1; likewise for Waste 2) and the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a tenth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the waste fluid port (Waste F1; likewise for Waste 2) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 12, which depends on claim 1,
 
 AKTA teaches wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) further comprises a first pressure sensor (Pressure sensor 1; likewise for Pressure sensor 3) coupled to the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) and configured to measure a first pressure of the received fluid and a second pressure sensor (Pressure sensor 4) coupled to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) and configured to measure a second pressure of the provided fluid. 


    PNG
    media_image4.png
    400
    438
    media_image4.png
    Greyscale

Regarding claim 14, which depends on claim 1,
 
 AKTA as modified by Jovanovich (see analysis of claim 1) suggests a chromatography apparatus (AKTApilot system best shown in fig. 1/5-1; valve unit components shown in fig. 5-2; see fig. 5-6 for flow path) (section 1.2/5.1.1 “chromatography system”), the chromatography apparatus (AKTA) comprising: 
the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path; Jovanovich teaches the channels defined in a body) according to claim 1, the Examiner explicitly noting that the aforementioned valve unit (claim 1) is comprising: 
a fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4; noting that Samples 1-4  are inlet through to 2, whereas A1-A4 & B1-B4 are inlet through to 1 in liquid flow path) configured to receive an input fluid, 
a fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) configured to provide an output fluid, 
a first pair (pair of ports for Column 1) of fluid ports configured to be coupled to a first column (Column 1), a second pair (pair of ports for Column 2) of fluid ports configured to be coupled to a second column (Column 2) (Columns 1 & 2 shown between Column valves V6 & V7 with respective ports each in fig. 5-6), 
a coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) configured to direct fluid between a selection of the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4), the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9), the first pair (pair of ports for Column 1) of fluid ports and the second pair (pair of ports for Column 2) of fluid ports in response to one or more control signals (section 1.2.1 “UNICORN'" control system controls and supervises the AKTApilot chromatography system”), 
wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to direct fluid using a selection of membrane valves (Membrane valves) coupled by fluid channels defined (as suggested by Jovanovich’s monolithic formation) within a body of the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) (see section 1.3, subsection “Membrane valves”), wherein the fluid channels (fluid channels connecting the Membrane valves) comprise a direct shape following a line having no branches or forks between a start point of the line and an end point of the line, the direct shape being configured to avoid dead, stationary, or stagnant legs (fluid channels are inclusive of lines starting/ending at valves and having neither branches or forks therebetween; see figs. 1-1, 5-2, & 5-6), and 
(addressing further limitations of claim 14) the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) further comprising 
the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) coupled to a reservoir (reservoir for said fluids), 
the first pair (pair of ports for Column 1) of fluid ports comprising a first fluid port (first fluid port of Column 1) configured to be coupled to a top part (top part of Column 1) of the first column (Column 1), 
the first pair (pair of ports for Column 1) of fluid ports comprising a second fluid port (second fluid port of Column 1) configured to be coupled to a bottom part (bottom part of Column 1) of the first column (Column 1), 
the second pair (pair of ports for Column 2) of fluid ports comprising 
a third fluid port (third fluid port of Column 2) configured to be coupled to a top part (top part of Column 2) of the second column (Column 2) and 
a fourth fluid port (fourth fluid port of Column 2) configured to be coupled to a bottom part (bottom part of Column 2) of the second column (Column 2), and 
a control unit (Computer running UNICORN) comprising circuitry (circuitry of Computer) comprising: 
a processor (Computer processor), and a memory (Computer memory), said memory (Computer memory) containing instructions executable by said processor (Computer processor), whereby said chromatography apparatus (AKTApilot system is operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to direct fluid between a selection of the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4), the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9), the first fluid port (first fluid port of Column 1), the second fluid port (second fluid port of Column 1), the third fluid port (third fluid port of Column 2) and the fourth fluid port (fourth fluid port of Column 2) by sending one or more control signals (control via UNICORN control system) to the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure on page 73). 

Regarding claim 15, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a first control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1) and to couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 16, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a second control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2) and to couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 17, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a third control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the second fluid port (second fluid port of Column 1) and to couple the first fluid port (first fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) in response to a third control signal (control via UNICORN control system) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 18, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a fourth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fourth fluid port (fourth fluid port of Column 2) and to couple the third fluid port (third fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 19, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a fifth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to: couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1), to couple the second fluid port (second fluid port of Column 1) to the third fluid port (third fluid port of Column 2), and to couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 20, which depends on claim 14,
 
AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a sixth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to: couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2), to couple the fourth fluid port (fourth fluid port of Column 2) to the first fluid port (first fluid port of Column 1), and to couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 21, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a seventh control signal (control via UNICORN control system), an eighth control signal (control via UNICORN control system) or a ninth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 22, which depends on claim 14,
 
 AKTA teaches wherein the chromatography apparatus (AKTApilot system) is further wherein the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) further comprises a waste fluid port (Waste F1; likewise for Waste 2) and the chromatography apparatus (AKTApilot system is operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a tenth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the waste fluid port (Waste F1; likewise for Waste 2) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner:
DE 102017115018 A1 “Topology Determination In The Fluidic Measuring Device”; “ In the context of the present application, the term "fluidic connection element" is understood to mean, in particular, a line section designed for guiding a fluid, which can have at least two fluidic connections and can be designed to pass fluid flowing through the measuring device. Examples of a fluidic connection element are branched or unbranched capillaries, hose connections, cavities in a laminate component (ie a fluidic component formed of interconnected layers with recesses therein), etc. A connection of a fluidic connection element can be fixed or detachable with a port of a fluidic node be coupled.”
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855